         CASE 0:21-cv-01283-PAM-BRT Doc. 15 Filed 08/05/21 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA

Abdi M.,                                                   Civ. No. 21-1283 (PAM/BRT)

                            Petitioner,

v.                                                                                ORDER

AG Garland, FOD Charles, DHS
Secretary Mayorkas, Tae Johnson,
Acting Director ICE, and Kandiyohi
Sheriff Holien,

                            Respondents.


        This matter is before the Court on the parties’ Stipulation of Dismissal without

prejudice. (Docket No. 13.)

        Accordingly, IT IS HEREBY ORDERED that this matter is DISMISSED

without prejudice and with each party to bear its own costs, disbursements, and attorney’s

fees.

LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: Thursday, August 5, 2021
                                             s/ Paul A. Magnuson
                                             Paul A. Magnuson
                                             United States District Court Judge
CASE 0:21-cv-01283-PAM-BRT Doc. 15 Filed 08/05/21 Page 2 of 2




                             2
